Citation Nr: 9907206	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension and 
coronary artery disease.  

2.  Entitlement to restoration of a 60 percent disability 
evaluation for service-connected residuals of a left 
nephrectomy.  

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran performed active duty from May 1963 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1995.  In January 1996, the 
veteran filed a notice of disagreement, in a VA Form 9, to 
the issue of reduction of the disability rating for service-
connected residuals of a left nephrectomy.  The veteran 
requested a personal hearing at the RO before the Board.  



Later that month, the RO notified the veteran that scheduling 
a hearing before the Board may take up to two years.  The RO 
requested the veteran to indicate whether he wished to be 
scheduled for a Board hearing or whether he would rather have 
a hearing before the Board in Washington, D.C., a hearing 
before the local hearing officer, or withdraw his request for 
a hearing.  The veteran did not respond to that letter.  

In April 1996, the veteran's representative notified the RO 
of the following: "ISSUE: Rescheduling of a personal hearing 
for the Veteran.  He would like another personal hearing at 
this time."  This letter contains a handwritten notation 
that the veteran had been on the travel board log since 
January 16, 1996.  

In May 1996, the RO notified the veteran that he had been 
scheduled for a personal hearing at the VA RO in November 
1996.  The letter does not identify whether this was a 
hearing before the Board or the local hearing officer.  

An internal memorandum, dated in November 1996, indicates 
that the hearing would have to be rescheduled because the RO 
could not recall the claims folder in time for the hearing.  

In February 1997, the RO notified the veteran that he had 
been rescheduled for a personal hearing at the VA RO in April 
1997.  Again, the letter does not identify whether this was a 
hearing before the Board or the local hearing officer.  A 
personal hearing before the local hearing officer was held on 
April 10, 1997, but that transcript does not state that the 
hearing was in lieu of a hearing before the Board.  

An internal memorandum, dated in November 1998, includes a 
clarification question whether the veteran desires any other 
hearings such as before the Board.  This memorandum includes 
the handwritten response "no."  


An appellant may withdraw a request for a hearing before the 
Board at any time before the date of the hearing.  An 
appellant's representative without the consent of the 
appellant may not withdraw a request for a hearing.  
38 C.F.R. § 20.702(e) (1998).  There is no clear indication 
that the request for a hearing before the Board had been 
withdrawn, or that the veteran's representative had consented 
to reschedule the veteran for a local hearing.  

Currently, the applicable regulations provide that an 
appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal, VA Form 9, or anytime 
thereafter, subject to restrictions that do not apply in this 
case.  Requests for such hearings before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703 (1998) 
(as amended 61 Fed. Reg. 20447, effective May 7, 1996).  

Prior to this amendment, the applicable regulations provided 
that there was no right to a hearing before a Traveling 
Section of the Board until such time as a Notice of 
Disagreement has been filed.  Any request for such a hearing 
filed with a Notice of Disagreement or subsequent to the 
filing of a Notice of Disagreement will be accepted by the 
RO.  38 C.F.R. § 20.703 (1996) (effective prior to May 7, 
1996).  

The veteran filed a notice of disagreement in December 1995 
to the denial of service connection for hypertension and 
entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities.  As already stated, the veteran filed a notice 
of disagreement, in a VA Form 9, in January 1996, to the 
issue of reduction of the disability rating for service-
connected residuals of a left nephrectomy.  The veteran 
requested a personal hearing at the RO before the Board at 
that time.  Consequently, there remains an outstanding 
request for a Travel Board hearing before the RO that has not 
been properly withdrawn.  This should be clarified.  

In August 1995, the RO denied service connection for 
hypertension, a psychiatric disorder and entitlement to a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities.  The 
RO also proposed reduction in the disability rating for 
residuals of the left nephrectomy.  

The veteran filed a notice of disagreement to the denial of 
hypertension and unemployability ("Code 18") in December 
1995.  The veteran did not file a timely notice of 
disagreement to the denial of service connection for a 
psychiatric disorder.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1998).  

The RO issued a statement of the case to the veteran on the 
issues of service connection for hypertension and entitlement 
to a total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities in 
January 1996.  The veteran has not filed a timely substantive 
appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).  The 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (1998).  

The Board notes that even if the most recent denial of 
service connection for hypertension, coronary artery disease 
and the denial of a total disability evaluation on the basis 
of individual unemployability in February 1997 were 
considered, there still would not be a timely appeal.  The 
testimony at the April 1997 personal hearing testimony could 
constitute a notice of disagreement to the denials.  The 
hearing officer issued a decision and the RO issued the 
supplemental statement of the case in December 1997.  The 
veteran did not file a timely substantive appeal.  The 
veteran and his representative filed a request for an 
extension of time on his appeal on February 4, 1998 to submit 
additional evidence in support of the claim.  By letter dated 
March 18, 1998, the RO granted an extension of sixty days to 
submit additional evidence.  The RO obtained additional 
medical evidence.  38 C.F.R. § 20.304.  Subsequent to that 
date, a substantive appeal, VA Form 9, has not been 
submitted.  The initial document identifying these issues as 
being appealed is the November 1998 statement of the 
veteran's representative.  The substantive appeal is not 
timely.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).  

In January 1996, the RO denied service connection for 
coronary artery disease and a claim for compensation for 
right kidney disability under 38 C.F.R. § 3.383. The veteran 
has not filed a timely notice of disagreement to these 
issues.  38 C.F.R. §§ 20.200, 20.201, 20.302(a).  

The issues of timeliness of the notices of disagreement and 
substantive appeals have not been addressed by the RO.  The 
veteran has not been provided the appropriate laws and 
regulations pertaining to timeliness and the opportunity to 
pursue these issues.  

The RO also reduced the disability rating for residuals of 
the left nephrectomy from 60 percent to 30 percent, effective 
April 1, 1996.  The veteran filed a notice of disagreement to 
the issue of reduction of the disability rating for service-
connected residuals of a left nephrectomy later that month.  
The RO issued a statement of the case in May 1996, in which, 
the RO characterized the issue as an increased rating for 
residuals of the left nephrectomy.  This statement of the 
case does not apprise the veteran of all the applicable laws 
and regulations that pertain to reductions in service-
connected disability ratings such as 38 C.F.R. § 3.344 
(1998).  It is not complete enough to allow the veteran to 
present written and/or oral arguments before the Board 
because it does not contain a summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination, or 
adequate reasons for the RO's determination on this issue.  
38 C.F.R. § 19.29 (1998).  

In light of the foregoing, the Board finds that development 
is necessary.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
ascertain whether he desires a hearing 
before a member of the Board at the RO.  
If so, the RO should schedule such a 
hearing and a copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.  
Only in the event that the veteran 
declines a hearing before a member of the 
Board should the remaining development be 
completed.  

2.  The RO should ascertain whether the 
veteran wishes to pursue the issues of 
entitlement to service connection for 
hypertension and coronary artery disease, 
and entitlement to a total disability 
evaluation on the basis of individual 
unemployability due to service-connected 
disabilities.  If so, the RO should 
address the issues of timeliness as 
outlined in detail in the body of this 
remand decision.  If the veteran properly 
appeals these issues the RO should ensure 
he is provided all laws and regulations 
which are applicable to timeliness issues 
pertaining to the claims at issue.  If 
the RO determines that there are issue(s) 
that have been timely appealed, the RO 
should conduct any additional development 
that is necessary.  If the veteran does 
not wish to pursue any or all of these 
issues, the RO should request the veteran 
to withdraw the issue or issues from 
consideration in accordance with 
38 C.F.R. § 20.204 (1998).  

3.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to restoration of a 60 
percent disability evaluation for 
service-connected residuals of a left 
nephrectomy, which should comply with 
38 C.F.R. § 19.29.  If the veteran 
submits a timely substantive appeal after 
issuance of the statement of the case, 
the RO should conduct additional 
development that is appropriate on this 
issue.  

If the RO restores disability benefits 
for the service-connected disability on 
readjudication, the RO should ascertain 
whether the veteran is satisfied with the 
outcome.  If so, the RO should request 
the veteran to withdraw the issue from 
consideration in accordance with 
38 C.F.R. § 20.204.  

4.  The veteran should identify or submit 
any additional evidence he wishes to have 
considered.  If he chooses to identify 
the evidence, he should provide 
sufficient detail to allow VA personnel 
to assist in obtaining it.  The RO should 
provide the veteran a Supplemental 
Statement of the Case, if necessary, 
which contains all the necessary 
regulatory provisions not previously 
given and allow the veteran an 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 8 -


